Citation Nr: 0640048	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO determined that the veteran 
had not submitted new and material evidence to a reopen a 
claim of entitlement to service connection for fibromyalgia.  

The claim was previously before the Board in May 2004.  At 
that time, the Board found that the RO, in a July 1998 rating 
decision, had denied entitlement to service connection for 
fibromyalgia on the basis that the claim was not well 
grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Among other things, this law 
eliminated the concept of a well-grounded claim.  The law 
also mandated that all claims for benefits denied or 
dismissed as not well grounded under the laws administered by 
VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
VCAA shall be re- adjudicated, if a request for re-
adjudication is filed by the claimant or the Secretary not 
later than two years after the date of the enactment of the 
VCAA. VCAA, § 7, subpart (b).

The Board further determined that in a September 2001 
statement the veteran's representative requested 
reconsideration of the denial of service connection for 
fibromyalgia.  Though the veteran's representative did not 
make specific reference to the VCAA in the September 2001 
statement, the Board found that statement nonetheless 
constituted a request for re-adjudication.  Because the 
notice of denial regarding the veteran's original claim was 
sent on July 21, 1998, that decision became final after July 
14, 1999.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  Thus, the Board found that the veteran was 
entitled to re-adjudication of the claim on a de novo basis 
and the issue on appeal is as stated on the title page. 

The veteran's claim has been returned to the Board for 
disposition; however, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

As noted in the Introduction, the veteran's claims were 
previously before the Board in May 2004.  At that time, the 
Board issued remand instructions to the RO to attempt to 
secure the veteran's service medical records through official 
channels.  See ordered paragraph #2.   Pursuant to Board 
remand, the RO made multiple requests for the veteran's 
service medical records, to include from the U.S. Army 
Reserve Personnel Center, the Records Management Center in 
St. Louis, Missouri, and the Commander of the 3rd Battalion, 
13th Infantry Regiment. 

In September 2006, the Board received additional service 
medical and personnel records from the Commander of the U.S. 
Army Reserve Personnel Center.  These records have not been 
reviewed by the agency of original jurisdiction (AOJ).  In an 
October 2006 Addendum to the Appellant's Post-Remand Brief, 
the veteran's representative indicated that they were not 
waiving initial RO adjudication.  As the veteran did not 
waive initial AOJ consideration of the new evidence and the 
claim involves a request for service connection, the appeal 
must be remanded for the evidence to be reviewed.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)  

The Board also notes that an examination was accomplished in 
August 2001 and diagnosed fibromyalgia syndrome.  However, 
that examiner indicated that the veteran "during her 
discharge and after her discharge had a diagnosis of 
fibromyalgia."  Such is not supported by the record, as the 
condition was not noted at her discharge, nor was it shown on 
a VA general medical examination in June 1996.  At that time, 
her only complaints involved her ankles, and no other 
disorder was found.  Thus, the Board finds that an additional 
VA examination, by a specialist, is needed. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim reopened 
claim for a benefit that was previously denied, the claim 
shall be denied  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claims for service connection 
and TDIU, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Thus, on remand 
the RO should provide corrective VCAA notice. 

Finally, the Board notes that the veteran claimed entitlement 
to TDIU due to her fibromyalgia; thus, the resolution of the 
veteran's fibromyalgia claim will impact her TDIU claim.  As 
such, the TDIU claim is inextricably intertwined with this 
issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (when 
a determination on one issue could have a significant impact 
on the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together); see also Ephraim v. Brown,  5 Vet. App. 
549, 550 (1993) (inextricably intertwined claims should be 
remanded together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R.
§ 3.159(b), that advises the veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for fibromyalgia 
since August 2001.  After securing the 
necessary release, the RO should obtain 
records which are not already contained 
in the claims file.

3.  The RO should arrange for a VA 
examination of the veteran by a physician 
who specializes in rheumatology or 
orthopedics, to determine the nature and 
etiology of any current fibromyalgia and 
to provide an opinion on whether service-
connected disabilities prevent the 
veteran from obtaining or retaining 
gainful employment. All studies or tests 
deemed necessary should be conducted.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for any opinions 
expressed should be provided.

Following review of the claims file, the 
examiner should address the diagnostic 
criteria for fibromyalgia and indicate 
whether the veteran currently suffers 
from that disorder.  If she does, the 
examiner should provide an opinion as to 
whether it is as likely as not that her 
fibromyalgia is related to her two-month 
period of active duty.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  If the 
examiner finds that the fibromyalgia is 
related to service, the examiner should 
also indicate whether the veteran is 
unable to secure and follow a 
substantially gainful occupation by 
reason of that disability, when 
considered with her service-connected 
disabilities (left knee stress fracture 
residuals with meniscus tear, right knee 
stress fracture residuals, and left ankle 
stress fracture residuals).  

3.  Thereafter, after the completion of 
any indicated additional development 
deemed necessary, the RO should 
readjudicate the claims of entitlement to 
service connection for fibromyalgia and 
TDIU.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC), and provided an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


